Title: To Alexander Hamilton from Daniel Jackson, 20 July 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown 20th. July, 1799.
          
          Enclosed I send you the arrangement for the Hospital at Castle William, of which I have consulted Mr. Stephen Higginson Esqr., and find the other Building hereafter mentioned, may be spared for the use of the Navy.
          The upper part of the Goal, may be occupied as a Sail loft; it is seperated from the Prisoners, and is 60 by 40 feet. the Sellar underneath for Stores, is 30 by 16 feet, and 5 feet deep.
          The dwelling House within the works, has a Bomb Proff under 66 by 24 feet out side, which Mr. Higginson thinks will answer his purpose (with some repairs,) to store the Amunition—I think as the upper part is inhabited, and cannot be well spared, there will be some danger of fire, I am in hopes there will be some better place provided.
          The two Old Barraks within the works, are 108 by 16, and 96 by 16 feet, which must be moved. one will do to be fixed for the reception of the Marines, and the other for a Laboratory
          I also anticipate no difficulty in having the Garrison and Navy seperate,
          I am Sir yours with the greatest Respect
          
            Danl. Jackson
          
          Majr. Genl A Hamilton New York
        